 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     MICHAEL LOSCH,                          )   Case No.: CV 19-6880-DMG (Ex)
11                                           )
                 Plaintiff,                  )   ORDER APPROVING
12                                           )   STIPULATION TO DISMISS
          vs.                                )   ENTIRE ACTION WITH
13                                           )   PREJUDICE [16]
   LIFE INSURANCE COMPANY OF                 )
14 NORTH AMERICA,                            )
                                             )
15               Defendant.                  )
                                             )
16
17        Based upon the stipulation of the parties and for good cause shown:
18        IT IS HEREBY ORDERED that the above-captioned action is dismissed in its
19 entirety as to all defendants, with prejudice.
20        IT IS FURTHER ORDERED that each party shall bear its own attorneys’ fees
21 and costs in this matter.
22
23 DATED: December 30, 2019
                                            DOLLY M. GEE
24                                          UNITED STATES DISTRICT JUDGE
25
26
27
28
                                             1
